IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-62,574-03


                         EX PARTE JOHNNY GREEN JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1199474-A IN THE 372ND DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to imprisonment for life. The Eighth Court of Appeals reformed the judgment but

affirmed his conviction. Green v. State, No. 08-11-00317-CR (Tex. App.—Fort Worth Nov. 22,

2013) (not designated for publication).

        In a single ground, Applicant contends that he was denied his right to file a petition for

discretionary review (PDR). The trial court entered findings of fact and conclusions of law and
                                                                                                 2

recommended that we grant Applicant an out-of-time PDR.

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time PDR

of the judgment of the Eighth Court of Appeals in cause number 08-11-00317-CR that affirmed his

conviction in cause number 1199474D from the 372nd District Court of Tarrant County. Applicant

shall file his PDR with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: January 28, 2015
Do not publish